133 F.3d 924
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Silver ZIEBARTH, doing business as Ziebarth Farms, doingbusiness as Ziebarth Genetics, Appellant,v.AGRIBank, FCB, Appellee.
No. 97-2992.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 26, 1997.Filed Jan. 6, 1998.

Before BOWMAN,WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Silver Ziebarth appeals from the District Court's1 affirmance of the Bankruptcy Court's2 order denying his motions to enforce a stay and to lift an injunction, and dismissal of his case with prejudice.  After carefully reviewing the record and the parties' briefs, we affirm the District Court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, adopting the report and recommendations of the Honorable Dwight C.H. Kautzmann, United States Magistrate Judge for the District of North Dakota


2
 The Honorable William A. Hill, United States Bankruptcy Judge for the District of North Dakota